DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of March 26, 2021.

Applicant’s amendment to claims 1, 2, and 11 overcome the previously presented 35 USC 112(b) rejection thereof.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 17 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1, 11, and 17 has been withdrawn. 

Applicant has indicated that the double patenting rejections presented in the previous Office Action will be addressed upon the indication of allowable subject matter.  As such, said rejections have been repeated below.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 10,605,064. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 15-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-18 of U.S. Patent No. 10,605,064. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader recitations of the claims of U.S. Patent No. 10,605,064.

Allowable Subject Matter
Claims 1-20 would be allowable if respective double patenting rejections, set forth in this Office action, were overcome.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1:  The prior art of record fails to disclose or suggest a particulate separator that includes an outer tube, an inner tube that includes a pump intake at a bottom end thereof, and a bypass that extends from above the pump intake to below the pump intake to direct particulate matter separated from the fluid mixture downward from above the pump intake to below the pump intake to inhibit the particulate matter from entering the pump intake as recited in the claimed combination.

Regarding claims 2-10:  These claims are considered allowable due to their dependence on claim 1.

Regarding claim 11:  The prior art of record fails to disclose or suggest a method of separating particulate matter from fluid in a production well, wherein the method involves drawing fluid into a separator with an outer tube and an inner tube that includes a pump intake at a bottom end thereof, separating out particulate matter, and directing the particulate matter through a bypass to travel downward from above the pump intake to below the pump intake as recited in the claimed method.

Regarding claims 12-16:  These claims are considered allowable due to their dependence on claim 11.

Regarding claim 17:   The prior art of record fails to disclose or suggest a particulate separator that includes an outer tube, an inner tube that includes a pump intake at a bottom end thereof, and a bypass that extends from above the pump intake to below the pump intake to direct particulate matter separated from the fluid mixture downward from above the pump intake to below the pump intake to inhibit the particulate matter from entering the pump intake as recited in the claimed combination.

Regarding claims 18-20:  These claims are considered allowable due to their dependence on claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
4/13/2021